Citation Nr: 0420369	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967. 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO found that new and 
material evidence had not been received to reopen a claim for 
service connection for a left hip injury.  In November 2003, 
the RO found that new and material evidence had been received 
and reopened the claim, but denied the reopened claim on the 
merits.

Although the RO has reopened the claim for service connection 
for a left hip disability and denied entitlement on the 
merits, the Board of Veterans' Appeals  must make its own 
determination as to whether new and material evidence has 
been submitted to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

In today's decision, the Board reopens the veteran's claim 
and remands the issue of entitlement to service connection 
for a left hip disability for further development.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of June 1969 notification of a May 1969 RO 
rating decision denying service connection for    a left hip 
disability.
 
2.  Since the May 1969 unappealed RO denial of the claim for 
service connection for a left hip disability, evidence was 
received which had not been previously submitted to agency 
decisionmakers; which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which was neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and raises a reasonable possibility of 
substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The May 1969 RO determination that denied a claim for 
service connection for a left hip disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the May 1969 RO rating decision 
denying service connection for a left hip disability, which 
was the last final denial with respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West  2002); 38 C.F.R. § 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Claim for Service Connection for a Left Hip Disability 
Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a June 1969 letter notifying 
him of the unfavorable May 1969 RO rating determination 
denying service connection for a left hip disability.   
Therefore, the May 1969 RO rating decision is final.  

The provisions of 38 C.F.R. § 3.156 were recently changed for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's claim was filed in December 2001; consequently, the 
version of § 3.156 in effect after August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2003) (as effective for claims filed on 
or after August 29, 2001) provides as follows:  

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to an 
unestablished fact necessary to substantiate 
the claim.  New and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The May 1969 RO rating decision denying service connection 
for a left hip disability was essentially based on a finding 
of no current disability of the left hip.  Newly received 
private and medical evidence dated from 1994 to the present 
clearly demonstrates current disability of the left hip.  
Thus, this evidence is new evidence establishing an 
unestablished fact necessary to substantiate the claim.  
Further, in the context of the whole record, to include more 
than one episode of complaints of and treatment (to include a 
period of hospitalization) for in-service hip pain, this new 
evidence raises a reasonable possibility of substantiating 
the claim.  The Board finds that this information is new and 
material evidence. 

Accordingly, reopening of the claim for service connection 
for a left hip disability is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a left hip disability is reopened.


REMAND

X-ray evidence shows that that the veteran has arthritis of 
both hips, right greater than left (emphasis added), which 
was attributed to aging by a VA clinician who examined the 
veteran in October 2003.  However, in light of the veteran's 
history, as discussed below, the question remains whether any 
part of the veteran's current left hip disability is causally 
linked to service, to include documented trauma.  In his own 
words, the veteran seeks service connection for residuals of 
a "fracture" of the left hip.  There is ample indication of 
left hip pain in the service medical records.  (See, for 
example, record dated in  December 1965.)  Further, although 
his arthritis is shown by X-ray to be greater for the right 
hip than the left, his history of complaints and pathology on 
the left go back further, and his current complaints are 
greater on the left.  While the report of the October 2003 VA 
examination noted above includes a nexus opinion pursuant to 
the RO's request) that goes against the contended causal 
relationship, it is apparent that the clinician failed to 
review all of the relevant medical evidence in the claims 
file, to include service medical evidence of an in-service 
left hip injury.  The relevant medical evidence is summarized 
below.

The service medical records show that the veteran complained 
of an aching left hip after twisting an ankle in October 
1963.  In March 1965 he had low back pain and some spasm in 
the left supporting muscles after being struck in the back 
during a fall.  In June 1965 he slipped on a wet floor and 
fell on his back, resulting in severe pains of the left hip 
and lower spine, with examination revealing contusions of the 
left hip and lower back.  In December 1965 he experienced 
pain in the left leg and left hip area, although the 
provisional diagnosis was a kidney stone and, following 
further evaluation, the discharge diagnosis was arteritis, 
femoral, left, acute.  In January 1966 he sought pain 
medication for complaints of pain in his left hip, and was 
found to be more active than his profile and medical 
condition would warrant.  In February 1966 he continued to 
experience pain in the area of the left leg and left femoral 
artery.

At a VA examination in March 1969, the veteran claimed 
tenderness to pressure to the insertion of the sartorius 
music in the left groin; tenderness to pressure at the medial 
femoral condyle of the left knee; and diminution of sensation 
involving the entire left thigh and left lower leg.

During private treatment in January 1996, years before his 
current claim, he gave a 30-year history of pain in the left 
thigh (underlined emphasis is as reflected in private 
physician's handwritten notes).  On examination by this 
private physician, motor and sensory impairment of the left 
thigh was found.  However, the physician's primary area of 
concern, and thus his diagnosis and treatment, focused on the 
veteran's angina and hypertension.

An October 2003 VA examiner included in his findings that 
"apparently there was no identifiable hip injury that was 
made while [the veteran] was in the service."  In light of 
the service medical records, the Board finds this report 
inadequate insofar as it reflects that the examiner either 
did not have access to the claims file or did not 
sufficiently review the record in this case.  Accordingly, a 
new VA examination should be scheduled, to include an opinion 
as to whether any part of the veteran's current left hip 
disability is linked to service, to include trauma or any 
other finding recorded in the service medical records.  
38 U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board also notes that VA treatment records dated in March 
2003 and July 2003 indicate the veteran was to be scheduled 
for an MRI of the left hip in light of continued complaints 
of left hip pain.  While the arthritis is greater in the 
right hip than the left, a February 2003 report describes the 
pain in the left hip as 10/10 at times.  In correspondence 
received in February 2003 and August 2003, the veteran 
indicated that he had undergone MRIs of the left hip.  
Reports of the VA MRIs and any associated treatment records 
are not associated with the claims file.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO 
should obtain these outstanding records.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b),(c) (2003).        

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 




In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a left hip disability of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In so doing, the RO should obtain all 
identified records of treatment for 
disability in the area of the left groin, 
hip, and leg, to include reports of VA 
MRIs of the left hip and all associated 
records of treatment.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with a VA medical facility 
for the veteran to be afforded an 
appropriate examination for the purpose of 
determining whether his right hip 
disability began during service or is 
causally related to any incident of active 
duty, to include trauma. 

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service medical 
records reflecting a complaint of an 
aching left hip after twisting an ankle on 
October 1963; low back pain and some spasm 
in the left supporting muscles after being 
struck in the back during a fall in March 
1965; a left hip and low back injury in 
June 1965 when the veteran slipped on a 
wet floor and fell on his back resulting 
in severe pains of the left hip and lower 
spine, with examination revealing 
contusions of the left hip and lower back; 
a complaint of pain in his left hip in 
January 1966, with the notation that the 
veteran was active than his profile and 
medical condition would warrant; along 
with findings apparently related to 
frostbite and inflammation of the femoral 
artery of the left lower extremity.
 
The examiner should further review a 
report of a VA examination in March 1969, 
at which the veteran claimed tenderness to 
pressure to the insertion of the sartorius 
muscle of the left groin; and diminution 
of sensation involving the entire left 
thigh and left lower leg.
 
Additionally, the examiner should review 
notes of private treatment in January 
1996, years before his current VA claim 
for benefits, in which the veteran gave a 
30-year history of pain in the left thigh 
(underlined emphasis is as reflected in 
private physician's handwritten notes).  
On examination by this private physician, 
motor and sensory impairment of the left 
thigh was found.  

Further, the examiner should review all 
recent diagnostic studies, to include any 
reports of VA MRIs associated with the 
claims file.

Following a review of all of the relevant 
medical evidence in the claims file, the 
history obtained from the veteran, the 
clinical examination, and any tests that 
are deemed necessary, the clinician is 
requested to opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater likelihood) that any 
left hip disability that may be present 
began during service or is linked to any 
incident of service, to include trauma or 
any other finding recorded in the service 
medical records.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a left hip disability with consideration 
of all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in November 
2003.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



